DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Applicant’s election of Group I, corresponding to Claims 1-15 in the claims of 11/21/2022, in response to the Restriction Requirement of 1/25/2022, is acknowledged.  Claims 16-20 (Group II) are withdrawn from examination as being drawn to a non-elected invention.  Thus, Claims 1-15 will be examined herein on the merits.  The election was made without traverse.

Claim Objections
Claim 9 is objected to because of informalities.
Claim 9 recites the phrase:  “wherein the glass window for visible light in a wavelength range between 400 nm and 700 nm and has an average transmission of less than 10%”.  It is believed that the word “and” after “700 nm” was not intended to be present, and thus this phrase was intended to recite:  “wherein the glass window for visible light in a wavelength range between 400 nm and 700 nm has an average transmission of less than 10%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the mathematical relationship:

    PNG
    media_image1.png
    30
    355
    media_image1.png
    Greyscale
  
R0 is defined as “the target value of the radius of curvature of in mm of the glass window”.  However, it is unclear how SEG is defined.  Specifically, it is unknown what measurements are made of the glass window to determine SEG.  For example, although SEG is referred to as “geometrical slope error”, there is no mention of angles or lengths or widths or heights or distances or ratios, etc.  Thus, it is unclear what constraints are placed on the relative dimensions of the claimed glass window.  And consequently, it is unclear, if a patent were to be granted on such claim, how one could know whether another entity’s glass window was infringing on the claim.
For examination, the mathematical relationship of Claim 1 will be treated as requiring a low degree of error in the curvature of the glass window.
Claim 7 recites several supposed parameters of the claimed glass window, including “wall thickness”, “axial length”, and “center angle”.  However, the claim does not appear to indicate how such parameters are calculated, nor does it appear to indicate how such parameters might be related to “geometrical slope error” SEG (or “optical slope error” SEO; see Claims 3 and 5).
Claims 2-15 inherit the deficiencies of Claim 1.
Claims 3 and 5 are also rejected for the same reasons as above with respect to the claimed “optical slope error” SEO.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakatsuki et al., US 2017/0059749, or alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki et al., US 2017/0059749.
Regarding Claim 1, as best understood, Wakatsuki discloses:
A glass window for optical systems (glass 1, which may be suitable for interior members of transportation devices; paragraphs [0002]-[0004], [0016] and FIGS. 1-5, 7-16 of Wakatsuki);
wherein the glass window has a curved form (glass 1 may include a bent part 7; FIGS. 1-5, 7-16 of Wakatsuki); and
wherein for length scales between 0.1 mm and 15 mm, at least 50% of the area of the glass window has a geometrical slope error SEG for which the following applies:

    PNG
    media_image1.png
    30
    355
    media_image1.png
    Greyscale

	wherein R0 is the target value of the radius of curvature in mm of the glass window (bent part 7 may be polished in order to remove defects in the bent part 7; paragraph [0053] and FIGS. 1-5, 7-16 of Wakatsuki).

Wakatsuki is believed to disclose all of the claim limitations of Claim 1 because Wakatsuki discloses a low degree of error in the curvature of the glass window (i.e., a maximum slope error) by virtue of the disclosures of polishing bent part 7 to remove defects (see Examiner’s interpretation of Claim 1 explained above in the rejections based on 35 USC 112(b)).
However, assuming arguendo, that Wakatsuki does not disclose the claimed limitations relating to low slope error, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Wakatsuki discloses that the bent glass may have a complex curvature, and may be optimized for aesthetic and luxurious effect, and may also be intended to have information printed thereon (see, e.g., paragraphs [0004], [0047]-[0052], [0081]-[0087] and FIGS. 1-5, 7-16 of Wakatsuki).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low slope error for the device of Wakatsuki in accordance with avoiding discernable errors and/or defects in the glass which would reduce the aesthetic effect and/or cause a defect in the information printed upon such glass, as evidenced by paragraphs [0004], [0047]-[0052], [0081]-[0087] and FIGS. 1-5, 7-16 of Wakatsuki.

Regarding Claim 2, Wakatsuki discloses:  wherein for length scales between 0.1 mm and 15 mm, at least 50% of the area of the glass window has a geometrical slope error of less than 0.00050 (as explained above in the rejection of Claim 1, Wakatsuki is believed to disclose the claim limitations relating to slope error because Wakatsuki discloses a low degree of error in the curvature of the glass window [i.e., a maximum slope error] by virtue of the disclosures of polishing bent part 7 to remove defects, and even if not disclosed, such limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in accordance with avoiding discernable errors and/or defects in the glass which would reduce the aesthetic effect and/or cause a defect in the information printed upon such glass; see paragraphs [0004], [0047]-[0052], [0081]-[0087] and FIGS. 1-5, 7-16 of Wakatsuki).

Regarding Claim 3, as best understood, Wakatsuki discloses:  wherein for length scales between 0.1 mm and 15 mm, at least 50% of the area of the glass window has an optical slope error SEO for which the following applies:  SE G<−1.1·10−6·2·R 0[1/mm]+3.6·10−4 (as explained above in the rejection of Claim 1, Wakatsuki is believed to disclose the claim limitations relating to slope error because Wakatsuki discloses a low degree of error in the curvature of the glass window [i.e., a maximum slope error] by virtue of the disclosures of polishing bent part 7 to remove defects, and even if not disclosed, such limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in accordance with avoiding discernable errors and/or defects in the glass which would reduce the aesthetic effect and/or cause a defect in the information printed upon such glass; see paragraphs [0004], [0047]-[0052], [0081]-[0087] and FIGS. 1-5, 7-16 of Wakatsuki).

Regarding Claim 4, Wakatsuki discloses:  wherein for length scales between 0.1 mm and 15 mm, at least 50% of the area of the glass window has an optical slope error of less than 0.00025 (as explained above in the rejection of Claim 1, Wakatsuki is believed to disclose the claim limitations relating to slope error because Wakatsuki discloses a low degree of error in the curvature of the glass window [i.e., a maximum slope error] by virtue of the disclosures of polishing bent part 7 to remove defects, and even if not disclosed, such limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in accordance with avoiding discernable errors and/or defects in the glass which would reduce the aesthetic effect and/or cause a defect in the information printed upon such glass; see paragraphs [0004], [0047]-[0052], [0081]-[0087] and FIGS. 1-5, 7-16 of Wakatsuki).

Regarding Claim 5, as best understood, Wakatsuki discloses:  wherein for length scales above 15 mm, at least 50% of the area of the glass window has a geometrical slope error SEG for which the following applies: SEG<−4.8·10−5·2·R0[1/mm]+9.8·10−3; and/or the glass window has an optical slope error SEO for which the following applies: SEO<−2.4·10−5·2·R0[1/mm]+4.9·10−3 (as explained above in the rejection of Claim 1, Wakatsuki is believed to disclose the claim limitations relating to slope error because Wakatsuki discloses a low degree of error in the curvature of the glass window [i.e., a maximum slope error] by virtue of the disclosures of polishing bent part 7 to remove defects, and even if not disclosed, such limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in accordance with avoiding discernable errors and/or defects in the glass which would reduce the aesthetic effect and/or cause a defect in the information printed upon such glass; see paragraphs [0004], [0047]-[0052], [0081]-[0087] and FIGS. 1-5, 7-16 of Wakatsuki).

Regarding Claim 6, Wakatsuki discloses:  wherein the glass window is a ring or a ring segment (glass 1 may be used as a cover glass of a shift knob of an automobile; paragraph [0082] of Wakatsuki).

Regarding Claim 7, as best understood, Wakatsuki discloses:  wherein at least one of the following conditions applies:  the target value of the radius of curvature is between 50 mm and 200 mm; the glass window has a wall thickness between 1 mm and 5 mm; the glass window has an axial length between 20 mm and 200 mm; the glass window has a center angle between 30° and 360° (average radius of curvature of the bent part 7 is preferably 30 cm [300 mm] or less, or more preferably 10 cm [100 nm] or less; paragraph [0048] and FIGS. 1-5, 7-16 of Wakatsuki).

Regarding Claim 13, Wakatsuki discloses:  wherein the glass window further comprises an antireflection layer on an inner side and/or an outer side (treatment of inner reverse surface 3 or outer front surface 5 having bent part 7 with a coating liquid having antiglare properties; paragraphs [0064]-[0074] and FIGS. 1-5, 7-16 of Wakatsuki).

Regarding Claim 14, Wakatsuki discloses:  wherein the glass window comprises borosilicate glass or aluminosilicate glass (examples of glass 1 include soda lime silicate glass, aluminosilicate glass, borate glass, lithium aluminosilicate glass, or borosilicate glass; paragraphs [0054], [0057] and FIGS. 1-5, 7-16 of Wakatsuki).

Regarding Claim 15, Wakatsuki discloses:  wherein the glass window comprises a chemically and/or thermally prestressed material (glass 1 is enhanced via chemical strengthening treatment to form a compressive stress layer on the surface thereof, and possible thermal treatment; paragraphs [0055], [0056], [0074] of Wakatsuki).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., CN 107483673 A, or alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., CN 107483673 A (citations are to the English translation, retrieved from https://worldwide.espacenet.com/ on 12/14/2022 and provided herewith).
Regarding Claim 1, as best understood, Zhao discloses:
A glass window for optical systems (mobile phone with curved screen made of curved glass; pages 1, 2 of Zhao);
wherein the glass window has a curved form (mobile phone with curved screen made of curved glass; pages 1, 2 of Zhao); and
wherein for length scales between 0.1 mm and 15 mm, at least 50% of the area of the glass window has a geometrical slope error SEG for which the following applies:

    PNG
    media_image1.png
    30
    355
    media_image1.png
    Greyscale

	wherein R0 is the target value of the radius of curvature in mm of the glass window (accuracy of the surface precision of the curved glass is less than λ/50 rms, and the roughness is less than 0.4 nm; pages 2, 5, 6 of Zhao).

Zhao is believed to disclose all of the claim limitations of Claim 1 because Zhao discloses a low degree of error in the curvature of the glass window (i.e., a maximum slope error) by virtue of the disclosures of accuracy of surface precision of the curved glass (see Examiner’s interpretation of Claim 1 explained above in the rejections based on 35 USC 112(b)).
However, assuming arguendo, that Zhao does not disclose the claimed limitations relating to low slope error, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Zhao discloses that the curved surface design is optimal for both gripping the device and to avoid breakage if dropped or struck (see, e.g., pages 1-3 of Zhao).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low slope error for the device of Zhao in accordance with providing an optimized smooth curvature for both the gripping and anti-breakage functions of the device, as evidenced by pages 1-3 of Zhao.

Regarding Claim 8, Arai discloses:  wherein at least 50% of the area of the glass window has an RMS roughness of less than 10 nm (the accuracy of the surface precision of the curved glass is less than λ/50 rms, and the roughness is less than 0.4 nm; pages 2, 5, 6 of Zhao).

Claims 1, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US 2013/0128434, or alternatively, as being unpatentable over Yamamoto in view of Moriya et al., US 2017/0349473.
Regarding Claims 1 [as best understood], 9 [as best understood] and 12, Yamamoto discloses:
A glass window for optical systems (colored glass housing for electronic devices, for example, communication devices, information devices, and the like portably usable; Abstract and paragraphs [0002]-[0007], [0027], [0164] of Yamamoto);
wherein the glass window has a curved form (the colored glass housing may be in a flat plate shape, or may be in a dented shape or a bulging shape; paragraphs [0028], [0029], [0160], [0161], [0182] of Yamamoto); and
wherein the glass window has a low transmittance for visible light and a high transmittance for infrared light (glass presenting a black color to absorb visible light but transmit infrared light; paragraphs [0038], [0039], [0041], [0153], [0175], [0176] of Yamamoto);
wherein the glass window comprises black glass (glass presenting a black color to absorb visible light but transmit infrared light; paragraphs [0038], [0039], [0041], [0153], [0175], [0176] of Yamamoto).

Yamamoto does not appear to explicitly disclose numerical values relating to glass curvature and light transmittance such that:
wherein for length scales between 0.1 mm and 15 mm, at least 50% of the area of the glass window has a geometrical slope error SEG for which the following applies:

    PNG
    media_image1.png
    30
    355
    media_image1.png
    Greyscale

	wherein R0 is the target value of the radius of curvature in mm of the glass window; or 
wherein the glass window for visible light in a wavelength range between 400 nm and 700 nm and has an average transmission of less than 10%, and for light with working wavelengths in the near infrared region of the spectrum, has an average transmission of 90% or higher.

However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claimed slope error are disclosed in the prior art because Yamamoto discloses that the glass having a bulging shape is designed to be integrated with the rim member and frame member of a display device, and wherein such glass may be thin (see, e.g., paragraphs [0028], [0029], [0160], [0161], [0182] of Yamamoto).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low slope error for the device of Yamamoto in accordance with mere optimization of providing precision to the curvature for precise fit with rim member and frame member of the display device [thereby avoiding a disjointed or non-flush connection, which would impair both functional reliability and the aesthetic aspects], wherein such accuracy of curvature is further important when using a thinner glass, as evidenced by paragraphs [0028], [0029], [0160], [0161], [0165], [0182] of Yamamoto.
Additionally, the general conditions of the claimed light transmittance are disclosed in the prior art because Yamamoto discloses that the glass is desirably black to avoid leaking the white light from the light source of the display device, and is desirably transmissive to infrared light to enable data communication by the device (see, e.g., paragraphs [0029], [0034], [0039], [0153], [0164], [0175] of Yamamoto).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the specific values of less than 10% visible transmittance, and more than 90% infrared transmittance, in accordance with mere optimization of the blockage of display light leakage, and ensuring effective transmission of data signals, as evidenced by paragraphs [0029], [0034], [0039], [0153], [0164], [0175] of Yamamoto.
Furthermore, Moriya is related to Yamamoto with respect to curved glass articles for display device and Moriya teaches that special care is taken in methods of manufacture to reduce the likelihood of a concave-convex defect in the glass (Abstract and paragraphs [0157]-[0161] of Moriya).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed low slope error because it was known to avoid a concave-convex defect in curved glass articles for display device, as evidenced by Abstract and paragraphs [0157]-[0161] of Moriya.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Teschner, EP 1264719 A1, or alternatively, as being unpatentable over Yamamoto-Moriya in view of Teschner, EP 1264719 A1 (citations are to the English translation of the Abstract, retrieved from https://worldwide.espacenet.com/ on 12/16/2022 and provided herewith).
Regarding Claims 10 and 11, Yamamoto or Yamamoto-Moriya teaches the claimed transmission values, as explained above, but does not appear to explicitly disclose that such transmission values are achieved in whole or in part by use of a coating or foil such that:  wherein the glass window for the absorption of visible light is provided with a coating or connected to a foil, and wherein the coating or foil, in a wavelength range of between 400 nm and 700 nm, has an average transmission of less than 10% and for light with working wavelengths in the near infrared region of the spectrum has an average transmission of 90% or higher.
Teschner is related to Yamamoto and Yamamoto-Moriya with respect to glass articles for viewing.
Teschner teaches:  wherein the glass window for the absorption of visible light is provided with a coating or connected to a foil having the claimed transmission attributes (in a panel [glass pane] for exterior viewing, a layer is provided in the form of a coating and/or foil that reduces the transmission of infrared and/or visible light through the panel; Abstract of Teschner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating or foil of Teschner for the device of Yamamoto or Yamamoto-Moriya because such method of achieving visible light and infrared light control was known to be suitable for glass, as evidenced by Abstract of Teschner.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872